Citation Nr: 1102423	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for the claimed residuals 
of a right inguinal hernia.  

2.  Entitlement to service connection for claimed bilateral pes 
planus.

3.  Entitlement to service connection for a claimed right ankle 
disorder.

4.  Entitlement to service connection for a claimed left ankle 
disorder.




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served in the Army Reserve from June 1982 to February 
2000 with verified periods of active duty for training (ACDUTRA) 
that included periods from June to September 1982 and from 
January to October 1983.  The personnel records referable to the 
Veteran's service in the Reserve show that he received both 
"inactive duty points" and "active duty points" from June 1994 
through May 1995 and only "inactive duty points" from June 1995 
through May 1997.     

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the RO.

The issues of service connection for bilateral pes planus and 
ankle disorders are addressed in the REMAND portion of the 
decision below and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown to have been treated at a service 
medical facility for an abdominal strain that was deemed to have 
been an injury that incurred in the line of duty in May 1985.  

2.  The Veteran has presented credible lay assertions sufficient 
to establish the onset of a right inguinal hernia following a 
lifting injury during a period of inactive duty for training 
(INACDUTRA).  

3.  The currently demonstrated residuals of a right inguinal 
hernia repair performed in September 1995 are shown due to an 
injury that as likely as not was sustained during a period of  
INACDUTRA.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by residuals of a right inguinal hernia 
repair is due to an injury that was incurred in a period of 
INACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.


Legal Criteria and Analysis

Service connection may be granted for injury or disease incurred 
while on ACDUTRA.  38 U.S.C.A. § 101(24).  ACDUTRA is defined as 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 101(22).

Service connection may also be granted for injuries, but not 
disease, incurred while on Inactive Duty for Training 
(INACDUTRA), but not for disease.  38 U.S.C.A. § 101(24). 
INACDUTRA is defined as other than full-time training performed 
by Reserves.  38 U.S.C.A. § 101(23).

Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran asserts that, during a period of ACDUTRA in 1986, he 
developed an inguinal hernia as a result of lifting cooking 
equipment from a mess truck.  See November 2004 statement.  He 
also reports going on sick call due to the injury.

The available service treatment records do not contain 
documentation of a episode of sick call or medical attention in 
1986 referable to an inguinal hernia; however, a June 1988 
medical history report notes that the Veteran had a history of a 
right inguinal hernia that was repaired in September 1986.  

Further, a May 1995 injury report shows that the Veteran had 
right-sided abdominal pain from an old hernia repair.  There was 
no sac protrusion noted at that time.  A follow-up visit 
indicated there was no evidence of right inguinal hernia 
recurrence.   
The diagnosis was abdominal strain that was deemed to be due to 
an injury sustained in the line of duty.  

At a June 2004 VA examination, the Veteran reported suffering 
inguinal hernia injury during training in 1985 and subsequently 
going on sick call.  The hernia was noted to have been later 
repaired in September 1986.  The examiner noted that there was an 
absence of the initial sick call record, but that there was a 
reference to it in a later record.  

The Veteran denied having any recurrence of an inguinal hernia, 
but complained of pain in the area.  It was noted that he had a 
scar consistent with right inguinal hernia repair.  The examiner 
commented that, since a May 1985 examination was normal and the 
hernia repair occurred in September 1986, the actual injury 
occurred between those two dates.  

Although the VA examiner did not offer an opinion and there is no 
record of the sick call in 1986, the Board must fully consider 
the lay assertions of record.  A layperson is competent to report 
on the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Lay evidence can also be competent and sufficient evidence of a 
diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).

The Board finds that the statements about circumstances 
surrounding the injury as described by the Veteran are both 
competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303, 
308 (2007) (Observing that "[o]nce evidence is determined to be 
competent, the Board must determine whether such evidence is also 
credible.").

As noted, the Veteran asserted that the injury occurred during a 
period of training while lifting cooking equipment from a mess 
truck.  Since his service treatment records show that he was a 
cook, his assertions regarding the injury are consistent with 
this identified work background.   

The subsequent service treatment records note complaints 
referable to the right inguinal hernia repair, and the VA 
examination noted the presence of a scar consistent with the 
claimed surgery.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the Veteran as likely as not 
developed a right inguinal hernia due to an injury incurred 
during a period of INACDUTRA.  

Thus, in resolving all reasonable doubt in the Veteran's favor, 
service connection for the residuals of the right inguinal hernia 
is warranted.



ORDER

Service connection for the residuals of a right inguinal hernia 
repair is granted.



REMAND

In the statement following the April 2008 Substantive Appeal, the 
Veteran asserted that his flat feet affected his ankles.  Thus, 
his assertions represent a theory of secondary service connection 
that has not been addressed by the RO.

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The service treatment records show that, at enlistment, the 
Veteran was found to have bilateral flat feet that were 
asymptomatic.  A May 1995 records indicate that his bilateral 
flat feet was symptomatic during a period of training.  He was 
given a profile and permitted to wear sneakers for 48 hours.  
When a preexisting disorder is shown to have been productive of 
symptoms in service, it raises a question of whether aggravation 
of the condition had occurred.

The Veteran was afforded a VA examination in June 2004; however, 
it is inadequate regarding determining the likely etiology of the 
claimed bilateral foot and ankle disability.  

The VA examiner's diagnosis of "flat feet bilaterally, service 
connected, symptomatic" is not fully adequate to establish 
service connection.  Since the Veteran's flat feet preexisted 
service, service connection must be addressed on the basis of 
aggravation.  

The VA examiner also used the term "service connected" when he 
stated that there was a "right ankle sprain service connected in 
1983."  It appears the examiner was referring to a March 1983 
record showing that the Veteran sustained a right ankle sprain 
while on ACDUTRA.  

Moreover, the record contains evidence dated in April 2004 that 
the Veteran had a left ankle condition that included prior 
arthroscopic surgery to remove a bone spur.  However, the 
Veteran's left ankle was not addressed in the recent VA 
examination.  

In light of the Veteran's contentions regarding secondary service 
connection and evidence of a left ankle disorder, an opinion is 
needed.

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  With the Veteran's assistance, the RO 
should obtain the necessary authorization 
to obtain any treatment records referable 
to the Veteran's claimed bilateral ankle 
and foot disabilities that are not 
currently on file.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

The RO also should notify the Veteran that 
he may submit additional evidence to 
support his claims of service connection 
based on alternative theories of 
entitlement.  

2.  Then, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of his 
claimed ankle and pes planus disorders.  

The examiner should review the claims 
folder, including a copy of this REMAND, 
and acknowledge such review in the 
examination report.

Based on a thorough review of the case and 
the examination of the Veteran, and in 
considering the Veteran's lay assertions, 
the examiner should provide opinions as to 
the following:

(a)  Did the preexisting bilateral flat 
feet at least as likely as not undergo an 
increase in severity beyond natural 
progression due to any period of ACDUTRA?

(b)  Does the Veteran have a current right 
ankle disability that at least as likely as 
not is due to the sprain noted in March 
1983 or another event or incident of any 
period of ACDUTRA.  If indicated, the VA 
examiner should opine as to whether any 
current right or left ankle disability at 
least as likely as not was caused or 
aggravated by his claimed pes planus or 
other service-connected condition?  
The examiner should set forth a complete 
rationale underlying any conclusion or 
opinion expressed, to include identifying 
any supporting specific evidence.  

If the examiner is unable to provide the 
requested medical opinion without resorting 
to speculation, the examiner should 
indicate this in the report along with an 
explanation, with some specificity as to 
why an opinion may not be offered.

3.  To help avoid future remand, the RO 
must ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing, and 
undertaking any further development deemed 
necessary, the RO should readjudicate the 
claims in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
Veteran and his representative with a fully 
responsive Supplemental Statement of the 
Case and afford them a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


